Citation Nr: 1505991	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include dementia, including as a manifestation due to an undiagnosed illness or chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, and from November1990 to May 1991.  During his periods of active duty, he served in the Republic of Vietnam during the Vietnam War from July 1970 to July 1971, and in Southwest Asia (SWA) during Operation Desert Shield/Storm from January 1991 to April 1991.  The Veteran also had reserve component service with the Mississippi Army National Guard from 1973 until he was called to active duty in 1990, with period of verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Following his 1991 release from the second period of active duty, the Veteran returned to the reserve service until his separation with more than 25 years of active and reserve service.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his wife testified at a personal Decision Review Office (DRO) hearing at the RO in April 2006.  A transcript of that proceeding is associated with the claims file.  

The Board denied the claim in May 2009.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  A CAVC Order granted a December 2009 Joint Motion for Partial Remand (JMR).  The JMR vacated the Board's May 2009 denial of entitlement to service connection for memory loss.  Following the Court's December 2009 Order, the Board remanded the claim for further development of the record in April 2010 and June 2012.  

In August 2013, the Board again denied the claim for service connection for a memory loss disability, including as due to undiagnosed illness.  The Veteran appealed that decision to the CAVC.  In a September 2014 Memorandum Decision, the Court set aside the Board's August 2013 denial of service connection for a memory loss disability and its denial of service connection for dementia, and remanded the claim to the Board for further development and readjudication consistent with the Memorandum Decision. 

Lastly, in August 2013 the Board also remanded a claim pertaining to entitlement to service connection for a headache disorder, include due to undiagnosed illness.  This claim was denied by the Board in June 2014 and is therefore no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by memory loss, to include dementia, including as a manifestation of an undiagnosed illness or chronic multisymptom illness, that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD).  During his April 2006 DRO hearing, the Veteran testified that his memory loss began after serving on active duty in SWA during the Persian Gulf War.  

In the September 2014 Court Memorandum Decision (hereinafter "Memorandum") noted above, the Court determined that remand was necessary because the Board's reasons and/or bases for denying service connection for a disability manifested by memory loss, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, and service connection for dementia, were inadequate. (Emphasis added).  

The Memorandum noted that the Board, in explaining its denial of service connection, stated that VA medical examiners had specifically attributed memory loss to PTSD and not to an undiagnosed illness or to dementia.  However, the Memorandum noted that none of the VA examiners clearly provided such attribution.  

In this regard, the March 2005 VA examiner recommended further evaluation of the Veteran's memory loss; the May 2006 VA examiner noted the Veteran's complaints of forgetfulness but found no evidence of gross memory loss/impairment; the June 2007 VA examiner listed PTSD symptoms and also listed memory problems among "[s]ymptoms" aggravated by the Veteran's health problems and medical retirement; and the December 2011 VA examiner diagnosed PTSD but noted no memory problems.  

The Memorandum summarized that two of the four VA examiners who (per the Board) attributed memory loss to PTSD actually indicated no memory loss; a third examiner indicated memory loss and recommended further evaluation; and the fourth examiner mentioned that the Veteran complained of memory problems but did not clearly attribute it to PTSD, specifically address the issue, or provide the Veteran with any memory testing.  

Accordingly, the Board's reasons/bases in attributing the Veteran's memory loss to PTSD were inadequate.  

With respect to service connection for dementia, a February 2010 private neuropsychological examination report from Dr. Koch indicated Axis I diagnoses of PTSD and dementia manifested by "neuropsychological deficits and deficits in functional living skills."  Dr. Koch found that the Veteran had clinically significant memory problems, and deficits in attention, concentration, and verbal comprehension.  Dr. Koch also attributed dementia to the Veteran's general medical condition.  

In denying the claim for dementia, the Board acknowledged Dr. Koch's dementia diagnosis but found that the medical evidence was "so overwhelmingly unfavorable to such a finding that no further development of that contention is warranted."  The Memorandum noted that the Board's entire basis for this conclusion was that no physician other than Dr. Koch had diagnosed dementia or attributed the memory loss to dementia.  

In this case, however, three of the four VA medical examinations pre-date Dr. Koch's February 2010 examination by several years.  The Memorandum noted that the Board did not explain how the private examination diagnosing dementia was inconsistent with earlier examinations given the fact that "dementia symptoms may be progressive, with symptoms worsening over time."  

The Memorandum Decision also noted that none of the VA examiners performed neuropsychological testing designed to address memory loss complaints as Dr. Koch did.  This was so even though March 2005 VA neurologic examiner recommended follow-up testing in relation to his memory loss complaints.  

The Memorandum concluded by noting that the above factors were germane to the Board's assignment of more weight to the VA medical opinions/examinations than to Dr. Koch's on the question of dementia diagnosis and symptoms.  However, the Board did not address these factors and did not identify any errors in Dr. Koch's rationale/conclusion. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Accordingly, the Board's reasons and/or bases concerning dementia were also found to be inadequate.  

Based on the discussion above, as well as the deficiencies outlined in the September 2014 Court Memorandum Decision, the Board finds that the claim for service connection for memory loss should be remanded for further development of the record, to specifically include a comprehensive VA neuropsychological examination to determine the nature and etiology of the Veteran's claimed memory loss and dementia. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

The Board also notes that additional, pertinent evidence, to include an April 2014/August 2014 VA PTSD examination/addendum and VA mental health outpatient treatment records, have been added to the Veteran's electronic claims file, but have not been reviewed by the AOJ in association with this claim.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence. See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2014).

Lastly, in the August 2014 VA PTSD examination report, the Veteran stated that he was receiving benefits from the Social Security Administration (SSA) on account of disability.  No such records are present in the claims file, however.  As records associated with the Veteran's SSA award could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's reported SSA benefits award should be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought. The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2. Obtain copies of any outstanding VA treatment records. If the Veteran identifies any other outstanding treatment records upon remand, appropriate efforts should also be made to obtain such records, after receiving any necessary authorization.

3. Arrange for the Veteran to undergo a VA neuro-psychological examination to determine the nature and etiology of his claimed memory loss and dementia.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with to the study of this case, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed and all findings should be reported in detail.  Neuro-psychological testing should be accomplished in conjunction with this examination.  All examination findings should be set forth in the examination report.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion that addresses the following questions: 

a)  Does the Veteran suffer from memory loss?

b)  If the answer to question (a) is "Yes," then can the Veteran's memory loss be attributed to a known clinical diagnostic entity, to include dementia?

(Note: For the purposes of the study in this case, a competent and probative clinical diagnosis of moderate dementia is established by the February 2010 neuro-psychological examination performed by Dr. Koch, and thus a current diagnosis of this condition is conceded).

c)  If the Veteran's memory loss can be attributed to a known clinical diagnostic entity, to include dementia, then provide the diagnosis or diagnoses; and, is it at least as likely as not (50 percent or greater probability) that any such diagnosed condition, to include dementia, had its clinical onset during service or is related to any in-service disease, event, or injury?

d)  If the answer to question (c) is "No," is it at least as likely as not (50 percent or greater probability) that any such diagnosed condition, to include dementia, was caused by a service-connected disability, to specifically include the service-connected PTSD?

e)  If the answer to question (d) is "No," is it at least as likely as not (50 percent or greater probability) that any such diagnosed condition, to include dementia, was aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include the service-connected PTSD.  (Note: In this special context, "aggravation" has occurred when it has been medically determined that such diagnosed condition, to include dementia, has undergone an identifiable permanent increase in severity that was proximately due to or the result of a service-connected disability, to specifically include the service-connected PTSD).

f)  Is the Veteran's memory loss a symptom of PTSD, or any other service-connected disability?  If so, can the symptoms of memory loss that are related to PTSD, or any other service-connected disability, be disassociated from the symptomatology related to dementia?

(g)  If the Veteran has memory loss that CANNOT be attributed to a known clinical diagnostic entity, is it at least as likely as not (50 percent or greater probability) that the Veteran's symptoms of memory loss have either: (i) existed for 6 months or more; or, (ii) exhibited intermittent episodes of improvements or worsening over a 6-month period?  In answering the questions in (g), the examiner should address whether Veteran's symptoms of memory loss are objectively indicated by history, physical examination and/or laboratory tests.  In making this assessment, the examiner is asked to consider the following: non-medical indications (i.e., such as time loss from work); medical treatment sought for symptoms of memory loss; changes in the Veteran's appearance, physical abilities, and mental and emotional attitude; and any lay statements that attest to a personal observation of the Veteran having experienced symptoms of memory loss.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




